    Case 1:17-cv-00147-TSK Document 15 Filed 06/23/20 Page 1 of 4 PageID #: 68



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

KEVIN STEPHENS,

              Petitioner,

v.                                            Civ. Action No. 1:17-CV-147
                                                         (Kleeh)

S. KALLIS, Warden,

              Respondent.


         ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 13]
            AND DENYING AND DISMISSING PETITION [DKT. NO. 1]


        On August 23, 2017, the pro se Petitioner, Kevin Stephens

(“Stephens” or “Petitioner”), filed a Petition for Habeas Corpus

Pursuant to 28 U.S.C. § 2241.           Petitioner, a federal inmate who

was incarcerated at FCI Hazelton 1, challenges the validity of his

sentence as imposed by the United States District Court for the

Eastern District of Michigan [Dkt. No. 1].            Stephens specifically

contests the application of the career offender guidelines to his

sentence [Id..].       Pursuant to 28 U.S.C. § 636 and the local rules,

the Court referred the action to United States Magistrate Judge

Michael J. Aloi for initial review.

        On June 3, 2020, Magistrate Judge Aloi entered a Report and

Recommendation (“R&R”), recommending that the petition be denied



1 Petitioner has since been transferred to FCI Yazoo City Medium,
at Yazoo, Mississippi.
 Case 1:17-cv-00147-TSK Document 15 Filed 06/23/20 Page 2 of 4 PageID #: 69
STEPHENS V. KALLIS                                             1:17-CV-147



and dismissed without prejudice [Dkt. No. 13 at 10].           The R&R also

informed Petitioner that he had fourteen (14) days from the date

of service of the R&R within which to file “specific written

objections,    identifying     the     portions     of   the   Report     and

Recommendation to which objection is made, and the basis of such

objection.” [Id.]. It further warned Stephens that the “[f]ailure

to file written objections . . . shall constitute a waiver of de

novo review by the District Court and a waiver of appellate review

by the Circuit Court of Appeals.”          Id.   The Petitioner was served

with a copy of the R&R on June 8, 2020 [DKt. No. 14] but, to date,

no objections have been filed.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made.   28 U.S.C. § 636(b)(1)(C).         Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to   which   the   [parties   do]    not   object.”      Dellarcirprete    v.

Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).            Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.           See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

      Because Petitioner has not objected to the R&R, the Court is

under no obligation to conduct a de novo review.          Accordingly, the


                                      2
    Case 1:17-cv-00147-TSK Document 15 Filed 06/23/20 Page 3 of 4 PageID #: 70
STEPHENS V. KALLIS                                                 1:17-CV-147



Court reviewed the R&R for clear error.           The Court agrees with the

finding of the Magistrate Judge that subject matter jurisdiction

does not exist [Dkt. No. 13 at 9-10].                 As determined by the

Magistrate Judge, prisoners seeking to challenge the validity of

their convictions or their sentences are generally required to

proceed under § 2255 in the district court of conviction [Id. at

6].     A petition under § 2241 is intended to address the execution

of a sentence, rather than its validity, and is to be filed in the

district where the prisoner is incarcerated [Id.].                  There is a

savings clause in § 2255 that allows a prisoner to challenge the

validity of his conviction and/or his sentence under § 2241 if he

can demonstrate that § 2255 is “inadequate or ineffective to test

the legality of his detention.” 2             28 U.S.C. § 2255(e).             The

Petitioner      bears   the   burden   of   showing   that   the    §   2255    is

inadequate or ineffective and the standard is exacting [Dkt. No.

13 at 7].       Here, Petitioner fails to meet the standard and the

Court lacks subject matter jurisdiction over the § 2241 petition.

        Upon careful review of the R&R, the Court:

              (1)   ADOPTS the R&R [Dkt. No. 13] for reasons
                    more fully stated therein;


2 The law is clear, however, that relief under § 2251 is not
inadequate or ineffective merely because relief has become
unavailable under § 2255 because of (1) a limitation bar, (2) the
prohibition against successive petitions, or (3) a procedural bar
due to failure to raise the issue on direct appeal. In re Vial,
115 F.3d 1192, 1194 n. 5 (4th Cir. 1997).
                                        3
 Case 1:17-cv-00147-TSK Document 15 Filed 06/23/20 Page 4 of 4 PageID #: 71
STEPHENS V. KALLIS                                            1:17-CV-147



           (2)   DENIES and DISMISSES WITHOUT PREJUDICE
                 the petition [Dkt. No. 1]; and

           (3)   STRIKES this action        from   the   active
                 docket of the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se prisoner, via certified mail,

return receipt requested.

DATED: June 23, 2020

                                   ____________________________
                                   THOMAS S. KLEEH
                                   UNITED STATES DISTRICT JUDGE




                                     4
